Exhibit Crossflo Systems, Inc. Financial Statements For the Years Ended May 31, 2008 and 2007 Page Independent Auditors’ Report F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders’ (Deficit) Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 – F-19 i INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholders Crossflo Systems, Inc. We have audited the accompanying balance sheets of Crossflo Systems, Inc. (the "Company") as of May 31, 2008 and 2007, and the related statements of operations, stockholders’ (deficit) equity, and cash flows for the years then ended.These financial statements are the responsibility of the management of the Company.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Crossflo Systems, Inc. as of May 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note1 to the financial statements, the Company has incurred losses since its inception and has yet to establish profitable operations.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding these matters are also described in Note1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KMJ Corbin & Company LLP Irvine, California November 13, 2008 F-1 Crossflo Systems, Inc. Balance Sheets May 31, 2008 2007 ASSETS Current assets: Cash $ 535,764 $ 796,716 Accounts receivable 208,527 145,092 Work-in-process 185,037 28,367 Refundable deposits 17,463 - Prepaid expenses 21,908 26,307 Debt issuance costs, net 15,959 - Total current assets 984,658 996,482 Property and equipment, net 41,243 72,924 Refundable deposits - 17,463 $ 1,025,901 $ 1,086,869 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable $ 47,331 $ 46,625 Accrued compensation 106,574 88,323 Accrued interest payable 44,231 - Deferred revenues 35,250 193,042 Deferred rent 1,376 8,466 Convertible notes payable, net of discount of $1,130,307as of May 31, 2008 951,943 - Total liabilities 1,186,705 336,456 Commitments and contingencies Stockholders' (deficit) equity: Series A convertible preferred stock; no par value; liquidation preference of $275,373; 3,059,700 shares authorized, issued and outstanding at May 31, 2008 and 2007 76,914 76,914 Series B convertible preferred stock; no par value; liquidation preference of $793,204; 2,664,869 shares authorized: 2,266,297 shares issued and outstanding at May 31, 2008 and 2007 736,775 736,775 Series C convertible preferred stock; no par value; liquidation preference of $3,832,286; 9,197,485 shares authorized; 7,664,571 shares issued and outstanding at May 31, 2008 and 2007 3,832,286 3,832,286 Series D convertible preferred stock; no par value; liquidation preference of $2,085,000; 4,170,000 shares authorized, issued and outstanding at May 31, 2008 and 2007 2,085,000 2,085,000 Series E convertible preferred stock; no par value; liquidation preference of $3,725,676 and $3,693,176 at 2008 and 2007, respectively; 5,000,000 shares authorized; 3,725,676 and 3,693,176 shares issued and outstanding at May 31, 2008 and 2007, respectively 3,725,676 3,693,176 Common stock; no par value; 35,000,000 shares authorized: 3,485,800 and 3,335,800 shares issued and outstanding at May 31, 2008 and 2007, respectively 108,715 85,715 Additional paid-in capital 2,233,007 136,970 Accumulated deficit (12,959,177 ) (9,896,423 ) Total stockholders' (deficit) equity (160,804 ) 750,413 $ 1,025,901 $ 1,086,869 The accompanying notes are an integral part of these financial statements F-2 Crossflo Systems, Inc. Statements of Operations For the Years Ended May 31, 2008 and 2007 2008 2007 Net revenues: Licenses $ 100,000 $ 252,991 Maintenance and support 56,975 64,891 Consulting 745,993 114,248 902,968 432,130 Cost of sales: Licenses 28,466 43,650 Maintenance and support 25,502 15,181 Consulting 333,899 26,729 387,867 85,560 Gross profit 515,101 346,570 Operating expenses: Payroll and related costs 1,534,762 1,647,707 Selling, general and administrative 1,029,291 730,145 2,564,053 2,377,852 Loss from operations (2,048,952 ) (2,031,282 ) Other income (expense): Interest income 13,856 19,644 Interest expense (1,025,214 ) - (1,011,358 ) 19,644 Loss before provision for income taxes (3,060,310 ) (2,011,638 ) Provision for income taxes 2,444 1,320 Net loss $ (3,062,754 ) $ (2,012,958 ) Loss per share - basic and diluted $ (0.89 ) $ (0.61 ) Weighted average shares outstanding - basic and diluted 3,425,115 3,273,554 The accompanying notes are an integral part of these financial statements F-3 Crossflo Systems, Inc. Statements of Stockholders' (Deficit) Equity For the Years Ended May 31, 2008 and 2007 Total Series A Preferred Stock Series B Preferred Stock Series C Preferred Stock Series D Preferred Stock Series E Preferred Stock Common Stock AdditionalPaid-in Accumulated Stockholders' (Deficit) Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, June 1, 2006 3,059,700 $ 76,914 2,266,297 $ 736,775 7,664,571 $ 3,832,286 4,170,000 $ 2,085,000 1,785,000 $ 1,785,000 3,195,800 $ 72,115 $ 108,615 $ (7,883,465 ) $ 813,240 Common stock issued upon exercise of stock options - 140,000 13,600 - - 13,600 Series E preferred stock issued for cash - 1,908,176 1,908,176 - 1,908,176 Stock issuance costs - (46,783 ) - (46,783 ) Stock-based compensation - 75,138 75,138 Net loss - (2,012,958 ) (2,012,958 ) Balance, May 31, 2007 3,059,700 76,914 2,266,297 736,775 7,664,571 3,832,286 4,170,000 2,085,000 3,693,176 3,693,176 3,335,800 85,715 136,970 (9,896,423 ) 750,413 Series E preferred stock issued for cash - 25,000 25,000 - 25,000 Common stock issued upon exercise of stock options - 150,000 23,000 - - 23,000 Series E preferred stock issued for services - 7,500 7,500 - 7,500 Estimated fair value of warrants and beneficial conversion feature of convertible debt - 1,992,250 - 1,992,250 Proceeds from warrants issued in connection with convertible notes payable - 1,000 - 1,000 Stock-based compensation - 102,787 - 102,787 Net loss - (3,062,754 ) (3,062,754 ) Balance, May 31, 2008 3,059,700 $ 76,914 2,266,297 $ 736,775 7,664,571 $ 3,832,286 4,170,000 $ 2,085,000 3,725,676 $ 3,725,676 3,485,800 $ 108,715 $ 2,233,007 $ (12,959,177 ) $ (160,804 ) The accompanying notes are an integral part of these financial statements F-4 Crossflo Systems, Inc. Statements of Cash Flows For the Years Ended May 31, 2008 and 2007 2008 2007 Cash flows from operating activities: Net loss $ (3,062,754 ) $ (2,012,958 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 41,506 41,099 Amortization of debt discount and debt issuance costs 980,984 - Stock-based compensation 65,287 75,138 Changes in operating assets and liabilities: Accounts receivable (63,435 ) (141,942 ) Work-in-process (156,670 ) (28,367 ) Prepaid expenses 4,399 (16,346 ) Accounts payable and accrued expenses 63,188 18,595 Deferred revenues (157,792 ) 148,625 Deferred rent (7,090 ) 1,528 Net cash used in operating activities (2,292,377 ) (1,914,628 ) Cash flows from investing activities: Purchase of property and equipment (9,825 ) (6,316 ) Cash flows from financing activities: Proceeds from issuance of preferred stock, net of stock issuance costs 25,000 1,861,393 Proceeds from exercise of common stock options 23,000 13,600 Proceeds from sale of warrants 1,000 - Proceeds from convertible notes payable, net of debt discount of $90,000 1,992,250 - Net cash provided by financing activities 2,041,250 1,874,993 Net decrease in cash (260,952 ) (45,951 ) Cash at beginning of year 796,716 842,667 Cash at end of year $ 535,764 $ 796,716 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - Cash paid for income taxes $ 2,444 $ 1,320 Supplemental disclosure of non-cash investing and financing information: Discount on convertible notes payable $ 1,992,250 $ - Warrants issued for debt issuance costs $ 45,000 $ - Debt discount $ 90,000 $ - The accompanying notes are an integral part of these financial statements F-5 Crossflo Systems, Inc. Notes to Financial Statements For the Years Ended May 31, 2008 and 2007 Note 1—ORGANIZATION AND BASIS OF PRESENTATION Organization Crossflo Systems, Inc. (the “Company”) was formed as a limited liability company on April 17, 2002 and was incorporated as a C-corporation in the State of California on January 31, 2003.The Company provides data sharing services and products to the public sector.The Company’s flagship product is the Crossflo DataExchangeR (“CDX”).CDX is a commercial off-the-shelf (“COTS”) middleware designed for interagency and cross-domain data sharing which allows end users to selectively share information and rapidly connect disparate data sources across multiple platforms. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern.The Company has suffered recurring losses since inception, has generated limited revenues and had an accumulated deficit of $12,959,177 as of May 31, 2008.The Company cannot provide assurance that it can achieve or sustain profitability in the future.The Company anticipates it will continue to incur losses until it is able to establish significant levels of revenue while controlling its expenses.The Company’s success is dependent upon the successful marketing of its products, as to which there is no assurance.Any future success that the Company might enjoy will depend upon many factors, including factors out of its control or which cannot be predicted at this time.These factors may include changes in or increased levels of competition, including the entry of additional competitors and increased success by existing competitors, changes in general economic conditions, increases in operating costs, including costs of supplies, personnel and equipment, reduced margins caused by competitive pressures and other factors.These conditions may have a materially adverse effect upon the Company or may force it to reduce or curtail operations.In addition, the Company will require additional funds to sustain and expand its sales and marketing activities, particularly if a well-financed competitor emerges.There is no assurance that the Company will be able to obtain debt or equity financing on terms acceptable to the Company, if at all.The inability to obtain sufficient funds from operations or external sources would require the Company to curtail or cease operations.Any additional equity financing may involve substantial dilution to then existing stockholders. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, obtain financing and to succeed in its future operations.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Note 2—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities reported in the financial statements and the reported amounts of revenues and expenses.Significant estimates include the realizability of accounts receivable and work-in-process, the recoverability of long-lived assets, the value of shares, options and warrants issued for services, including the discount on convertible notes payable, and the amount of the deferred tax asset valuation allowance.Accordingly, actual results could differ materially from these estimates. Fair Value of Financial Instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of the balance sheet date.The respective carrying value of certain financial instruments approximates their fair values.These financial instruments include cash, accounts receivable, accounts payable, accrued expenses and convertible notes payable.Fair values for all financial instruments were assumed to approximate carrying values for financial instruments because they are short term in nature. F-6 Crossflo Systems, Inc. Notes to Financial Statements For the Years Ended May 31, 2008 and 2007 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Concentrations of Credit Risk The Company maintains its cash balances at credit-worthy financial institutions that are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to $100,000.As of May 31, 2008 and 2007, the Company’s balances exceeded the insured limit by $469,739 and $705,284, respectively.Management believes the risk of loss of cash balances in excess of the insured limit to be low. As of May 31, 2008, two customers had individual balances in excess of 10% of accounts receivable, aggregating to approximately 87% of the outstanding balance.The individual balances of these customers accounted for approximately 76% and 11% of accounts receivable as of May 31, 2008.Sales to these customers represented approximately 48% and 18%, respectively, of revenues for the year ended May 31, 2008. As of May 31, 2007, one customer had a balance of 99% of the outstanding accounts receivable balance.Sales to this customer represented approximately 1% of revenues for the year ended May 31, 2007.Sales to two additional customers represented approximately 72% of revenues for the year ended May 31, 2007. Accounts Receivable Accounts receivable consists of amounts billed to customers upon delivery of goods or provision of services.The Company performs ongoing credit evaluations of customers and adjusts credit limits based upon payment history and the customers’ current creditworthiness, as determined by its review of their current credit information.The Company continuously monitors collections from its customers and maintains a provision for estimated credit losses based upon its historical experience and any customer-specific collection issues that it has identified.Uncollectible receivables are charged off in the period in which they are deemed uncollectible.As of May 31, 2008 and 2007, there was no allowance for doubtful accounts as all receivables were subsequently collected. Property and Equipment Property and equipment is stated at cost.Depreciation is provided on the straight-line method over the assets’ estimated useful lives of three to five years.Maintenance and routine repairs are charged to expense as incurred.Significant renewals and betterments are capitalized.At the time of retirement or other disposition of property and equipment, the cost and accumulated depreciation are removed from the accounts and any resulting gain or loss is reflected in the statements of operations. Long-Lived Assets The Company accounts for its long-lived assets in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets.SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value or disposable value.As of May 31, 2008, the Company does not believe there has been any impairment of its long-lived assets.There can be no assurances, however, that demand for the Company’s products and services will continue, which could result in an impairment of long-lived assets in the future. Debt Issuance Costs Debt issuance costs represent costs incurred in connection with the issuance of the convertible notes payable (see Notes 4 and 5).Debt issuance costs are being amortized over the term of the financing instrument on a straight-line basis, which approximates the effective interest method.During the year ended May 31, 2008, the Company capitalized $45,000 and amortized debt issuance costs of $29,041 to interest expense in the accompanying statement of operations for the year ended May 31, 2008. F-7 Crossflo Systems, Inc. Notes to Financial Statements For the Years Ended May 31, 2008 and 2007 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Convertible Notes Payable The Company records its conventional convertible debt pursuant to Emerging Issues Task Force ("EITF") Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable
